                                                                     1       John D. Fiero (CA Bar No. 136557)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2       150 California Street, 15th Floor
                                                                             San Francisco, California 94111-4500
                                                                     3       Telephone: 415.263.7000
                                                                             Facsimile: 415.263.7010
                                                                     4       E-mail: jfiero@pszjlaw.com

                                                                     5       Attorneys for Equity Owners
                                                                             Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                                  UNITED STATES BANKRUPTCY COURT
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                     OAKLAND DIVISION
                                                                     9
                                                                            In re                                                     Case No.: 17-10065-RLE
                                                                    10
                                                                                    SVC,                                              Chapter 11
                                                                    11
                                                                                                                                      MODIFICATIONS TO COMBINED
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                           Debtor.                    PLAN AND DISCLOSURE
                                                                    12
                                                                                                                                      STATEMENT PROPOSED BY
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                SULLIVAN FAMILY (DECEMBER 20,
                                            ATTORNEYS AT LAW




                                                                                                                                      2019)
                                                                    14
                                                                                                                                      CONFIRMATION HEARING
                                                                    15                                                                Date:  February 26, 2020
                                                                                                                                      Time:  10:00 a.m.
                                                                    16                                                                Place: 1300 Clay Street, Room 201
                                                                                                                                             Oakland, CA 94612
                                                                    17                                                                Judge: The Hon. Roger L. Efremsky

                                                                    18

                                                                    19              TO ALL CREDITORS AND PARTIES ENTITLED TO NOTICE UNDER FEDERAL
                                                                    20      RULE OF BANKRUPTCY PROCEDURE 2002:

                                                                    21              Plan Proponents Ross Sullivan and Kelleen Sullivan hereby offer the following modifications

                                                                    22      to their Combined Plan and Disclosure Statement Proposed by Sullivan Family (December 20, 2019)

                                                                    23      (the “Plan”).

                                                                    24              1.      The definition of “Effective Date” found in Article III of the Plan shall be amended

                                                                    25      and restated so that it reads as follows:

                                                                    26                      “Effective Date” means the business day following the Confirmation
                                                                                            Date chosen and announced by the Plan Proponents in their sole and
                                                                    27                      absolute discretion so long as the Order of Confirmation is not subject
                                                                    28


                                                                           DOCS_SF:102847.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc# 528        Filed: 02/21/20    Entered: 02/21/20 13:08:22       Page 1 of
                                                                                                                         4
                                                                     1                   to a stay. Such choice and announcement shall be made by filing and
                                                                                         service of a Notice of Effective Date by the Plan Proponents.”
                                                                     2

                                                                     3            2.     Section 8.1 of the Plan shall be revised to read as follows:

                                                                     4                   8.1 Post-Confirmation Operations and Management of the
                                                                                         Estate. From and after the Effective Date, the Reorganized Debtor
                                                                     5                   shall manage the assets of its Estate and shall have all of the authority
                                                                                         to act on behalf of such Estate. Such management shall include,
                                                                     6                   without limitation, (a) fulfilling the duties and obligations of the Estate
                                                                                         under the Plan; (b) prosecuting the Estate Retained Claims as well as
                                                                     7                   Claim objections utilizing business judgment, (c) abandoning any
                                                                                         assets deemed to be burdensome or of inconsequential value to the
                                                                     8                   Estate; (d) succeeding to the chapter 11 trustee’s attorney/client
                                                                                         privilege and work product protection in all respects; (e) taking
                                                                     9                   possession of all documents (electronic or otherwise) relating to the
                                                                                         chapter 11 administration of the Estate, including those subject to the
                                                                    10                   attorney-client privilege; and (f) otherwise fully administering the
                                                                                         Estate as required by the Plan, the Order of Confirmation, the
                                                                    11                   Bankruptcy Code and the Bankruptcy Rules. Without limiting the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                         foregoing, the Reorganized Debtor will have all of the rights and
                                                                    12                   powers of an estate representative appointed pursuant to Section
                                                                                         1123(b)(3) of the Bankruptcy Code. Bill Brinkman shall serve as the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                   President of SVC and serve as the chairman of its board of directors
                                            ATTORNEYS AT LAW




                                                                                         and shall continue to serve as such until the earlier of; (a) his
                                                                    14                   resignation, (b) the entry of a final decree, or (c) the date upon which
                                                                                         the Finn Creditors’ Claims are either (i) disallowed or (ii) satisfied to
                                                                    15                   the fullest extent possible under the Plan waterfall. SVC’s other board
                                                                                         members (Kelly and Sean Sullivan) shall have no ability to remove
                                                                    16                   Mr. Brinkman from his posts unless he resigns or a court of competent
                                                                                         jurisdiction, upon motion by one or more shareholders of SVC, shall
                                                                    17                   remove him for gross negligence or willful misconduct. Mr. Brinkman
                                                                                         shall have the right to resign at any time, subject to 90 days’ notice to
                                                                    18                   SVC. Kelleen and Sean Sullivan shall serve as the other two board
                                                                                         members of SVC.
                                                                    19

                                                                    20      Dated: February 21, 2020                  PACHULSKI STANG ZIEHL & JONES LLP

                                                                    21
                                                                                                                   By: /s/ John D. Fiero
                                                                    22                                                John D. Fiero
                                                                                                                      Attorneys for Equity Owners
                                                                    23                                                Ross Sullivan and Kelleen Sullivan
                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:102847.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc# 528     Filed: 02/21/20     2
                                                                                                                             Entered: 02/21/20 13:08:22         Page 2 of
                                                                                                                      4
                                                                     1       STATE OF CALIFORNIA                   )
                                                                                                                   )
                                                                     2       CITY OF SAN FRANCISCO                 )

                                                                     3              I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                            I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4      Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5               On February 21, 2020, I caused to be served the following documents in the manner stated
                                                                            below:
                                                                     6
                                                                                    MODIFICATIONS TO COMBINED PLAN AND DISCLOSURE STATEMENT
                                                                     7               PROPOSED BY SULLIVAN FAMILY (DECEMBER 20, 2019)

                                                                     8                     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                           (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                     9                     was served by the court via NEF and hyperlink to the document. On
                                                                    10
                                                                                          February 21, 2020, I checked the CM/ECF docket for this bankruptcy case or
                                                                                           adversary proceeding and determined that the following persons are on the
                                                                                           Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                    11                     stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                           (BY MAIL) I am readily familiar with the firm's practice of collection and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                     processing correspondence for mailing. Under that practice it would be deposited
                                            ATTORNEYS AT LAW




                                                                                           with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                    14                    at San Francisco, California, in the ordinary course of business. I am aware that
                                                                                           on motion of the party served, service is presumed invalid if postal cancellation
                                                                    15                     date or postage meter date is more than one day after date of deposit for mailing
                                                                                           in affidavit.
                                                                    16
                                                                                          (BY EMAIL) I caused to be served the above-described document by email to
                                                                                           the parties indicated on the attached service list at the indicated email address.
                                                                    17

                                                                    18              I declare under penalty of perjury, under the laws of the State of California and the United
                                                                            States of America that the foregoing is true and correct.
                                                                    19
                                                                                    Executed on February 21, 2020 at San Francisco, California.
                                                                    20

                                                                    21                                                                       /s/ Oliver Carpio
                                                                                                                                              Legal Assistant
                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:102847.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc# 528       Filed: 02/21/20     3
                                                                                                                               Entered: 02/21/20 13:08:22        Page 3 of
                                                                                                                        4
                                                                     1      1. SERVED VIA ECF/NEF
                                                                     2            Jonathan M. Cohen jcohen@josephandcohen.com, donna@josephandcohen.com
                                                                                  Jay D. Crom jcrom@bachcrom.com
                                                                     3            Jacob M. Faircloth jacob.faircloth@smolsonlaw.com
                                                                                  Michael C. Fallon mcfallon@fallonlaw.net, manders@fallonlaw.net
                                                                     4            Reno F.R. Fernandez 2382885420@filings.docketbird.com, ecf@macfern.com
                                                                                  John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                     5            Geoffrey A. Heaton gheaton@duanemorris.com, dmicros@duanemorris.com
                                                                                  Timothy W. Hoffman twh1761@yahoo.com, ca73@ecfcbis.com
                                                                     6            Chris D. Kuhner c.kuhner@kornfieldlaw.com, g.michael@kornfieldlaw.com
                                                                                  Timothy S. Laffredi timothy.s.laffredi@usdoj.gov, patti.vargas@usdoj.gov
                                                                     7            Charles P. Maher cmaher@rinconlawllp.com, aworthing@rinconlawllp.com
                                                                                  Austin P. Nagel melissa@apnagellaw.com
                                                                     8
                                                                                  Office of the U.S. Trustee / SR USTPRegion17.SF.ECF@usdoj.gov
                                                                                  Aron M. Oliner roliner@duanemorris.com, dmicros@duanemorris.com
                                                                     9
                                                                                  Steven M. Olson smo@smolsonlaw.com
                                                                                  Gregory S. Powell greg.powell@usdoj.gov, Tina.L.Spyksma@usdoj.gov
                                                                    10
                                                                                  Matthew J. Shier mshier@shierkatz.com, mterry@shierkatz.com
                                                                    11            Peter L.D. Simon psimon@beyerscostin.com, shernandez@beyerscostin.com
                                                                                  Philip S. Warden philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com
                                                                                  Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:102847.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc# 528       Filed: 02/21/20     4
                                                                                                                               Entered: 02/21/20 13:08:22          Page 4 of
                                                                                                                        4
